REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
2.	Independent claim 1 is allowable over the cited art for reasons discloses below:
The references cited are: 
Tang et al. (Pub. No. US 20190266406) teaches segmenting, by a multimodal assisting system, video data of a user into a plurality of video segments, wherein each of the plurality of video segments are identified by a video segment identifier; extracting, by the multimodal assisting system, a plurality of visual features [fig. 2 and related description]; comparing, by the multimodal assisting system, the determined emotion for each of the plurality of aligned multimodal features with historic multimodal features from a database; and determining, by the multimodal assisting system, emotion of the user at real time based on comparison [Fig. 2 steps 216, 218 and description].
Hasan et al. (Pub. No. US 20210151034) teaches extracting, by the multimodal assisting system, a plurality of visual features, a plurality of voice features and a plurality of text features from the plurality of video segments, wherein the plurality of visual features, the plurality of voice features, and the 
The prior arts in the records alone or in combination fail to teach extracting, by the multimodal assisting system, a plurality of visual features, a plurality of voice features and a plurality of text features from the plurality of video segments, wherein the plurality of visual features, the plurality of voice features, and the plurality of text features are identified by the corresponding video segment identifier, wherein the text features are extracted from voice data in the video data of a user; determining, by the multimodal assisting system, autocorrelation values among each of the plurality of visual features, the plurality of voice features, and the plurality of text features; aligning, by the multimodal assisting system, each of the plurality of visual features, the plurality of voice features and the plurality of text features based on the video segment identifier and the autocorrelation values to obtain a plurality of aligned multimodal features; determining, by the multimodal assisting system, one of two classes of emotions for each of the plurality of aligned multimodal features based on correlation values determined for each of the plurality of aligned multimodal features, wherein the two classes of emotions comprise positive class of emotions, and negative class of emotions. 
	Independent claims 8 and 15 are allowed for the same reasons as claim 1.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				
	   				













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/          Primary Examiner, Art Unit 2666